IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-72,835-01


EX PARTE MICHAEL WAYNE NORRIS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 462899 IN THE 351st  DISTRICT COURT
HARRIS COUNTY


Per Curiam.  WOMACK, J., filed a dissenting opinion in which PRICE and
HOLCOMB, JJ., joined.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in June 1987.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Norris v. State, 902 S.W.2d 428 (Tex.
Crim. App. 1995).
 Applicant's initial post-conviction application for writ of habeas corpus is pending in
the trial court.  Applicant's instant post-conviction application for writ of habeas corpus was
received in this Court on October 5, 2009.
	Applicant presents one allegation in which he challenges the validity of his conviction
and resulting sentence.  We have reviewed the application and find that the allegation fails
to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the application is
dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 4TH DAY OF NOVEMBER, 2009.

Do Not Publish